Citation Nr: 1759346	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  10-36 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depressive disorder with symptoms of fatigue, headaches, and memory loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel





INTRODUCTION

The Veteran served on active duty from July 1978 to September 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

[An April 2010 rating decision granted a temporary total 100 percent rating (under 38 C.F.R. § 4.29 for hospitalization over 21 days) for PTSD, effective May 4, 2009 through August 30, 2009.  Subsequently, an April 2013 rating decision granted a temporary total 100 percent rating (under 38 C.F.R. § 4.29 for hospitalization over 21 days) for PTSD, effective July 1, 2012 through August 31, 2012.  Because the maximum rating for PTSD was awarded for those two periods, the matter of the rating for PTSD during those two periods is moot and not under consideration in this appeal.]

In July 2017, the case was remanded for additional development.


FINDING OF FACT

In December 2017, the Board was notified by the RO that the Veteran died in November 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017).


ORDER

The appeal is dismissed due to the Veteran's death.


_________________________________________________
M. SORISIO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


